[Cite as In re: H.M., 2018-Ohio-3214.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                       PIKE COUNTY

IN RE: H.M.,                                :     Case No. 18CA887

Adjudicated Neglected and                   :
Dependent Child.                                  DECISION AND
                                            :     JUDGMENT ENTRY

                                            :     RELEASED: 07/30/2018

                                         APPEARANCES:

Matthew F. Loesch, Portsmouth, Ohio, for appellant.

Elizabeth M. Howard, Waverly, Ohio, for appellee.

Matthew P. Brady, Grove City, Ohio, guardian ad litem for H.M.
Harsha, J.
        {¶1}    Patricia Forbes, the maternal grandmother of H.M., an adjudicated

neglected and dependent child, appeals from the judgment awarding permanent

custody of H.M. to a county children’s services agency. Forbes asserts that the trial

court’s award of permanent custody was against the manifest weight of the evidence.

She argues several reasons support her claim that this is an exceptional case

warranting a finding that the permanent custody award was against the manifest weight

of the evidence.

        {¶2}    First she contends that the agency failed to adhere to the good-faith

requirements of the Revised Code when implementing a reunification plan for the child

and her. She emphasizes that she had legal custody of H.M. before H.M. was removed

from her care during this proceeding. But there is no evidence in the record supporting

her contention about the agency’s lack of good faith. Instead, the trial court found on

multiple occasions during the pendency of the case that the agency made reasonable
Pike App. No. 18CA887                                                                 2


efforts to prevent the removal of the child from the home, eliminate continued removal,

or make it possible for the child to return home; and neither Forbes nor the child’s

parents ever contested those findings.

       {¶3}   Next Forbes claims that the agency’s filing of its motion for permanent

custody was retaliatory in nature. She argues the agency filed it on the same day that

the trial court scheduled a hearing on Forbes’s motion for contempt against the agency

for allegedly withholding her unsupervised parenting time with the child. But again,

there is no evidence in the record to support her claim. Instead, the only evidence she

cites is a caseworker’s testimony refuting that claim.

       {¶4}   Forbes finally argues that the permanent custody award was against the

manifest weight of the evidence because the trial court granted custody of two of H.M.’s

siblings to her, which implicitly recognized that she had met the terms of her case plan.

But Forbes is not H.M.’s parent but merely her relative. Thus the trial court had no duty

to favor placement with Forbes if, after considering all the factors, it was in the child’s

best interest for the agency to receive permanent custody. And evidence that Forbes

substantially complied with the case plan could not, by itself, prove that the award of

permanent custody to the agency was erroneous.

       {¶5}   Instead, clear and convincing evidence supported the trial court’s

determination that because of H.M.’s developmental disabilities and special needs,

Forbes could not provide her a legally secure permanent placement even though she

could provide an appropriate one for two of her siblings. An agency caseworker

testified that during visitation, she observed very little interaction between the child and

the adults, who appeared more interested in the other children than H.M. When she
Pike App. No. 18CA887                                                              3


was removed from Forbes’s care, H.M. was filthy and exhibited severe speech

problems and extreme behavior that prevented several placements with different foster

homes until successful placement at the current foster home. With one-on-one

intensive care at this foster home, H.M. has shown significant improvement; she is off

medication, functions well, and can speak in full sentences. When she visited with her

siblings, her bad behavior returned. The guardian ad litem (“GAL”) recommended that

the agency receive permanent custody of H.M. because H.M.’s needs were so extreme

and her behavioral issues were so extensive that permanent custody was in her best

interest. We overrule Forbes’s assignment of error and affirm the trial court’s judgment

awarding permanent custody of H.M. to the agency.

                                        I. FACTS

      {¶6}   In late April 2016, the Pike County Children’s Services Board (PCCSB)

received a report from the Waverly Police Department documenting a domestic-violence

dispute at the home of Forbes and her husband, Richard. When PCCSB caseworkers

arrived, they discovered that Forbes, her husband, and the remaining two adults at the

home were severely intoxicated and five minor children, including H.M., one of her

brothers, and a half-brother, were running around unsupervised inside and outside the

house. Forbes is H.M.’s maternal grandmother and was her legal custodian at that

time. The children and the house were dirty, there was animal feces throughout the

house and on the children’s beds, and there was no food, other than a partially filled

container of juice. The trial court granted PCCSB emergency custody of the five

children, including H.M., on that date, and removed them from Forbes’s home. The
Pike App. No. 18CA887                                                               4


next day after a shelter-care hearing, the court found probable cause to support the

agency’s emergency custody of the children.

       {¶7}   A little more than a month later, PCCSB filed an amended complaint

alleging that H.M. was an abused, neglected, and dependent child, and requesting the

permanent custody of H.M. as an initial disposition. The sworn amended complaint

stated that H.M.’s parents, Elizabeth Kovach and Justin Mathers, had children (two of

H.M.’s brothers) permanently removed from their custody in a 2013 proceeding in Clark

County, Ohio. Following a hearing where H.M.’s father did not appear, the trial court

adjudicated H.M. to be a neglected and dependent child and granted temporary custody

of H.M. to PCCSB. The court found that PCCSB “has made reasonable efforts to

prevent the removal of the child from the home, eliminate continued removal, or make it

possible for the child to return home.”

       {¶8}   After a dispositional hearing the court ordered the child to remain in the

temporary custody of the agency, PCCSB to prepare a case plan for H.M.’s mother,

Kovach, with reunification as the goal, and granted Forbes (Kovach’s mother and H.M.’s

grandmother) and Kovach supervised parenting time with the child at the agency. The

parties stipulated and the court found that PCCSB “made reasonable efforts to eliminate

the continued removal of the child from the child’s home, or to make it possible for the

child to return safely home.”

       {¶9}   Following an initial review hearing the court continued the temporary

custody order and granted Forbes and Kovach holiday parenting time in addition to the

previously ordered supervised parenting time. The court again found that PCCSB had

made the required reasonable efforts to make it possible for H.M. to return safely home.
Pike App. No. 18CA887                                                              5


Subsequent review entries expanded Forbes’s and Kovach’s parenting time with H.M.

to include limited, unsupervised parenting time at Forbes’s home. Each time the court

found that the agency had made the requisite reasonable efforts to reunify the child.

       {¶10} In July 2017, Forbes filed a motion to find PCCSB in contempt for

allegedly refusing to allow her the ordered unsupervised parenting time with H.M. The

court scheduled the matter for a hearing, and on that date, PCCSB filed a motion

requesting the modification of temporary custody of H.M. to permanent custody. In

opposition Forbes filed a motion for the court to return custody of H.M. to her.

       {¶11} Attorney Matthew P. Brady, the GAL for H.M., filed a report that

recommended the court award permanent custody of H.M. to the agency. Brady

concluded that while H.M. was in Forbes’s care, she fell severely behind in her

development, speaking very little, and exhibiting bad behavior. Because Forbes would

likely have H.M.’s brother and half-brother in her care as well, Forbes would not be able

to provide H.M. with the round-the-clock attention that she received from her foster

home and needed to continue to develop. Although the GAL recommended that the

other children could still potentially be placed with Forbes, he could not make the same

recommendation for H.M. because of her more extensive developmental delay and

behavioral problems. This resulted in “compelling reasons to grant PCCSB permanent

custody of H.M. so that she can hopefully be adopted in a home where she can receive

fairly intensive attention and care for her developmental, medical, and educational

issues even if permanent custody is not granted to H.M.’s siblings.”

       {¶12} The trial court held a hearing on PCCSB’s motion for permanent custody

and Forbes’s motion to return custody. PCCSB caseworker Ashley Leasure testified
Pike App. No. 18CA887                                                                 6


that at the time H.M. and the four other children were removed from Forbes’s home in

late April 2016, H.M. was filthy, was wearing pressure garments from a burn she

received in 2014, and had fingerprint bruises on her forearm. H.M. had also been off

her prescribed medications because of missed pediatrician appointments. According to

Leasure, H.M. exhibited poor behavior—she smeared feces everywhere, urinated and

defecated on the floor, hit, spit, kicked, punched, and swore—which led to multiple

placements with different foster families until her current foster home where she was

placed in July 2017. H.M. also initially had severe speech delays, which made it difficult

for others to understand any words she spoke.

       {¶13} Leasure testified that in her current foster placement, H.M. had improved

dramatically because as the only foster child in the home, she received the intensive

one-on-one care that she needed. Because of this new environment H.M. functions

very well, is off all of her prior medications, and speaks in full, fluent sentences. She is

in occupational and speech therapy.

       {¶14} Leasure further testified that during visitation with Forbes, Kovach, and the

other children, H.M. tried to interact with Forbes and Kovach, but she was usually not

successful because they paid more attention to the other children. During the agency

visits when she interacted with her siblings, some of her old bad behaviors returned,

including hitting them. Leasure was concerned about Forbes’s failure to maintain

employment and housing—she had several different jobs and homes during the

pendency of the case, losing several residences because of a failure to pay rent.

       {¶15} Leasure concluded that Kovach could not be a primary caretaker for her

daughter, H.M., or any of the other children because she never actually provided the
Pike App. No. 18CA887                                                             7


sole care for the children and never took the main parental role during visitation. And

Mathers, H.M.’s father, had abandoned her, not communicating with her and not

contesting the permanent-custody proceeding. Both of H.M.’s parents had two of

H.M.’s brothers permanently removed from their custody by a Clark County, Ohio court

in 2013.

      {¶16} Dr. Robin Rippeth, a professional clinical counselor and psychologist with

Mid-Ohio Psychological Services, testified that she conducted a psychological

evaluation of Kovach that revealed she had an intellectual developmental disorder with

an IQ of 57, which is in the extremely low range of intellectual functioning. Based on

her evaluation of Kovach Dr. Rippeth concluded that she would have a very difficult time

parenting on her own without frequent intervention from agencies.

      {¶17} Forbes admitted that when PCCSB removed H.M. and the other children

from her residence in April 2016, it was in deplorable condition. At that time she was

arrested for disorderly conduct and obstructing police business, ultimately pleading

guilty to the latter charge. Forbes also agreed that when H.M. was in her care, she was

behind where most children her age would be for speech, education, and behavior. And

she additionally admitted that when H.M. was in her care, she had her attend an

elementary school that later removed her because of her many behavior issues,

including being mean with teachers and students, not listening or cooperating, and

having gross motor-skill problems and developmental issues.

      {¶18} The GAL, Matthew Brady, testified that H.M. had experienced tremendous

strides in foster care and that he was concerned that these improvements would not

continue if she was returned to her maternal grandmother Forbes’s custody. Based on
Pike App. No. 18CA887                                                                 8


his investigation, interviews, and observations of the children, Brady believed that

H.M.’s needs were so extreme that they could not be met in any other way than by

awarding permanent custody of her to PCCSB. Brady concluded that because of

H.M.’s extreme needs and extensive behavioral issues, which required her to be

homeschooled in foster care, placing H.M. with her siblings would pose an extreme

burden that might disrupt the ability of anyone having custody to care for the other

children.

       {¶19} The trial court awarded permanent custody of H.M. to the agency. The

court issued detailed findings of fact and conclusions of law determining by clear and

convincing evidence that: (1) the child cannot be placed with either of her parents,

Kovach or Mathers, or maternal grandmother, Forbes, within a reasonable time and

should not be returned to them; (2) Kovach and Mathers had previously had their

parental rights terminated; and (3) permanent custody in favor of PCCSB was in the

child’s best interests. The trial court additionally found that because it was ruling that

two of H.M.’s brothers, W.S. and C.M., should be eventually returned to Forbes’s care,

H.M. should not be maintained in that environment, and that due to H.M.’s special

needs and behavior issues, it was impossible to return her to Forbes’s care.

                              II. ASSIGNMENT OF ERROR

       {¶20} Forbes assigns the following error for our review:

       THE TRIAL COURT’S DECISION TO AWARD PERMANENT CUSTODY
       OF H.M. TO THE PCCSB WAS AGAINST THE MANIFEST WEIGHT AND
       SUFFICIENCY OF THE EVIDENCE.

                               II. STANDARD OF REVIEW
Pike App. No. 18CA887                                                                   9


       {¶21} “Generally, a reviewing court will not disturb a trial court’s permanent

custody decision unless the decision is against the manifest weight of the evidence.” In

the Matter of A.M., 4th Dist. Athens No. 17CA43, 2018-Ohio-2072, ¶ 38. “To determine

whether a permanent custody order is against the manifest weight of the evidence, an

appellate court must weigh the evidence and all reasonable inferences, consider the

credibility of the witnesses, and determine whether in resolving evidentiary conflicts, the

trial court clearly lost its way and created such a manifest miscarriage of justice that the

judgment must be reversed and a new trial ordered.” In re J.M.D., 4th Dist. Washington

No. 14CA2, 2014-Ohio-1609, ¶ 17. “In reviewing the evidence under this standard, we

must defer to the trial court’s credibility determinations because of the presumption in

favor of the finder of fact.” Id.

       {¶22} In a permanent custody case, the dispositive issue on appeal is “whether

the juvenile court’s findings * * * were supported by clear and convincing evidence.” In

re K.H., 119 Ohio St. 3d 538, 2008-Ohio-4825, 895 N.E.2d 809, ¶ 43; see also R.C.

2151.414(B)(1). “Clear and convincing evidence” is “that measure or degree of proof

which is more than a mere ‘preponderance of the evidence,’ but not to the extent of

such certainty as is required ‘beyond a reasonable doubt’ in criminal cases, and which

will produce in the mind of the trier of facts a firm belief or conviction as to the facts

sought to be established.” Cross v. Ledford, 161 Ohio St. 69, 120 N.E.2d 118 (1954),

paragraph three of the syllabus; State ex rel. Miller v. Ohio State Hwy. Patrol, 136 Ohio

St.3d 350, 2013-Ohio-3720, 995 N.E.2d 1175, ¶ 14. “[I]f the children services agency

presented competent and credible evidence upon which the trier of fact reasonably

could have formed a firm belief that permanent custody is warranted, then the court’s
Pike App. No. 18CA887                                                                             10

decision is not against the manifest weight of the evidence.” In re R.M., 2013-Ohio-

3588, 997 N.E.2d 169, ¶ 55 (4th Dist.).

        {¶23} In sum, a reviewing court should find a trial court’s permanent custody

decision against the manifest weight of the evidence only in the exceptional case in

which the evidence weighs heavily against the decision. In the Matter of K.W., 2018-

Ohio-1933, __ N.E.3d __, ¶ 27 (4th Dist.).

                                      IV. LAW AND ANALYSIS

                                A. Permanent Custody Requirements

        {¶24} In her assignment of error Forbes asserts that the trial court’s permanent

custody decision is against the manifest weight of the evidence.1

        {¶25} R.C. 2151.414 governs the procedure for awarding permanent custody of

a child to a public children services agency or a private child placing agency. See R.C.

2151.413. Before a trial court may award a children services agency permanent

custody, it must find by clear and convincing evidence that: (1) one of the

circumstances in R.C. 2151.414(B)(1) applies; and (2) awarding the children services

agency permanent custody would be in the child’s best interest.

        {¶26} Forbes does not contest the trial court’s finding that R.C.

2151.414(B)(1)(d) applied because H.M. had been in the temporary custody of PCCSB

for 12 or more months of a consecutive 22-month period. Therefore the dispositive

issue is whether the trial court correctly determined that awarding H.M. to the

permanent custody of PCCSB was in the child’s best interest.



1Although the text of Forbes’s assignment of error appears to also contest the sufficiency of the
evidence, it is in essence a manifest-weight argument. Our analysis is likewise. See In re B.E., 4th Dist.
Highland No. 13CA26, 2014-Ohio-3178, ¶ 26.
Pike App. No. 18CA887                                                                       11


       {¶27} R.C. 2151.414(D)(1) provides that:

       In determining the best interest of a child at a hearing held pursuant to
       division (A) of this section * * *, the court shall consider all relevant factors,
       including, but not limited to, the following:

       (a) The interaction and interrelationship of the child with the child’s
           parents, siblings, relatives, foster caregivers and out-of-home
           providers, and any other person who may significantly affect the child;

       (b) The wishes of the child, as expressed directly by the child or through
           the child’s guardian ad litem, with due regard for the maturity of the
           child;

       (c) The custodial history of the child, including whether the child has been
           in the temporary custody of one or more public children services
           agencies or private child placing agencies for twelve or more months
           of a consecutive twenty-two month period * * *;

       (d) The child’s need for a legally secure permanent placement and
           whether that type of placement can be achieved without a grant of
           permanent custody to the agency;

       (e) Whether any of the factors in divisions (E)(7) to (11) of this section
           apply in relation to the parents and child.

       {¶28} Determining whether granting permanent custody to a children’s services

agency will promote a child’s best interest involves a delicate balancing of “all relevant

factors” as well as the “five enumerated statutory factors.” In re C.F., 113 Ohio St. 3d
73, 2007-Ohio-73, 2007-Ohio-1104, 862 N.E.2d 816, ¶ 57. None of the best-interest

factors requires a court to give it “greater weight or heightened significance.” Id.

Instead, the trial court considers the totality of the circumstances when making its best-

interest determination. A.M., 2018-Ohio-2072, at ¶ 55.

                            B. Reasonable Efforts for Reunification

       {¶29} Forbes does not separately address each of the best-interest factors in

her appeal. Instead, she acknowledges that only an exceptional case in which the
Pike App. No. 18CA887                                                               12


evidence weighs heavily against the permanent custody decision will warrant reversal,

see K.W., 2018-Ohio-1933, __ N.E.3d __, at ¶ 27, and she raises several arguments to

claim that this is an exceptional case.

       {¶30} First she contends that PCCSB failed to adhere to the good-faith

requirements of the Revised Code seeking reunification of the child with her in light of

the fact she had legal custody of H.M. before H.M. was removed from her care. Forbes

cites no evidence or authority to support her contention.

       {¶31} Although R.C. 2151.419(A) requires a trial court to determine whether a

children services agency “made reasonable efforts to prevent the removal of the child

from the child’s home, to eliminate the continued removal of the child from the child’s

home, or to make it possible for the child to safely return home,” this provision does not

apply to motions for permanent custody. In re C.B.C., 4th Dist. Lawrence Nos. 15CA18

and 15CA19, 2016-Ohio-916, ¶ 72. But PCCSB had to establish that at prior stages of

the child-custody proceeding that it had made reasonable efforts toward family

reunification. Id. The trial court found during each of these prior stages, including

adjudication, disposition, and review that PCCSB had made the requisite reasonable

efforts to reunify H.M. with her family. Neither Forbes nor Kovach contested these

findings.

       {¶32} Moreover, although the trial court was not required to do so, it concluded

in its permanent custody decision that “[r]easonable efforts were made with Maternal

Grandmother, through case planning and facilitation of supervised visitation with H.M.

and Maternal Grandmother,” but that “due to H.M.’s special needs and behavior issues

it is impossible to return the minor child to her care.” The court’s finding was supported
Pike App. No. 18CA887                                                                13


by clear and convincing evidence provided by caseworker Leasure, the GAL, and even

Forbes herself, who acknowledged that when H.M. was in her care, she was

developmentally delayed in speech, education, and behavior, and that her behavioral

issues were so pronounced that she had to be removed from school. We reject

Forbes’s unsupported contention that PCCSB failed to adhere to any good-faith

reunification requirements.

                                   C. Retaliatory Conduct

       {¶33} Next Forbes claims that PCCSB’s motion for permanent custody was

retaliatory in nature. She argues the agency filed the motion on the same day that the

trial court scheduled a hearing on her motion for contempt against the agency for

allegedly withholding her unsupervised parenting time with H.M. Again, she cites no

authority for this claim. And the evidence she cites to support her claim actually refutes

it—Leasure testified that the agency’s motion for permanent custody was not filed

because of Forbes’s motion to hold the agency in contempt. We find this claim to be

meritless.

                               D. Compliance with Case Plan

       {¶34} Finally Forbes argues that the trial court’s permanent custody decision

was against the manifest weight of the evidence because the court granted her custody

of two of H.M.’s siblings, which implicitly recognized her compliance with all of the

requirements of her case plan.

       {¶35} We reject Forbes’s argument; although a parent’s compliance with a case

plan may be relevant in the best-interest determination, it is not necessarily dispositive.

A.M., 2018-Ohio-2072, at ¶ 56. And Forbes is not H.M.’s parent; she is the maternal
Pike App. No. 18CA887                                                                  14


grandmother. Courts are not required to favor relative or non-relative placement if, after

considering all the factors, it is in the child’s best interest for the agency to be granted

permanent custody. In re E.F., 4th Dist. Athens No. 16CA22, 2017-Ohio-133, ¶ 23.

Finally, the GAL’s and Leasure’s testimony about H.M.’s special needs and reversion to

bad behavior around her siblings justified the trial court’s different treatment of her from

her siblings.

                                E. Best Interest Determination

                         1. Child’s Interactions and Interrelationships

       {¶36} The trial court determined that H.M. did not display a significant bond with

either her mother or her grandmother and had been abandoned by her father. H.M.’s

behavior worsened when she visited her brothers. Conversely, H.M. had developed a

very strong bond with her foster mother and had made dramatic improvements in foster

care. The evidence, including caseworker Leasure’s testimony, supported the court’s

findings.

                                       2. Child’s Wishes

       {¶37} The trial court found that H.M. was too young and developmentally

delayed to express her wishes, but that the GAL recommended that permanent custody

be awarded to PCCSB because it was in the child’s best interest. The court’s finding

was supported by the GAL’s testimony and report.

                                      3. Custodial History

       {¶38} The trial court found that PCCSB first obtained custody of H.M. in late

April 2016 and had maintained custody since that date, with the child’s current foster-
Pike App. No. 18CA887                                                              15


care placement benefitting her greatly. Leasure’s testimony supported the court’s

finding.

                         4. Legally Secure Permanent Placement

       {¶39} A legally secure permanent placement is a safe, stable, consistent

environment where a child’s needs will be met. A.M. at ¶ 63. The court noted that

neither parent could provide H.M. with a legally secure permanent placement because

the mother was not able to care for the child, and the father had abandoned her. This

finding was supported by Dr. Rippeth’s testimony, as well as the testimony of the GAL,

and caseworker.

       {¶40} The trial court found that Forbes was unable to provide a legally secure

permanent placement for H.M. because of the child’s special needs. Forbes’s own

testimony conceded that H.M. did not develop normally and did not behave properly

when she was in Forbes’s custody. Leasure testified that during visitation, Forbes

ignored H.M.’s attempts to interact with her and instead paid more attention to the other

children. The GAL testified that he was concerned that the tremendous advances in

development and behavior that H.M. had experienced in foster care would not continue

if she was returned to Forbes’s custody.

       {¶41} The trial court further concluded that because two of H.M.’s brothers

would gradually be returned to Forbes’s care, it felt that H.M. “would not be able to be

maintained in that environment.” Leasure’s testimony that H.M.’s bad behavior returned

when she was around her siblings supported the court’s finding. The GAL’s report and

testimony also supported it—the GAL concluded that if Forbes had custody of H.M.’s
Pike App. No. 18CA887                                                             16


brother and half-brother, she would not be able to provide H.M. with the round-the-clock

attention that she needed to continue to develop.

                                  5. R.C. 2151.414(E)(11)

      {¶42} The trial court found and the evidence was uncontroverted at trial that

H.M.’s parents had their parental rights terminated in a 2013 permanent custody case in

Clark County, Ohio involving two of the H.M.’s siblings.

                           6. Balancing the Best-Interest Factors

      {¶43} After considering these factors, we are not persuaded that the trial court’s

best-interest determination is against the manifest weight of the evidence. Instead, the

clear and convincing evidence establishes that placing H.M. in the agency’s permanent

custody is in her best interest. She suffers from severe developmental delays and

behavioral issues that have been alleviated only when she has been under the

intensive, one-on-one care of her most recent foster-care placement. Neither her

parents nor Forbes can provide a legally secure permanent placement for her given her

special needs and behavioral issues.

                                   V. CONCLUSION

      {¶44} Having overruled Forbes’s assignment of error, we affirm the judgment of

the trial court awarding permanent custody of H.M. to PCCSB.

                                                               JUDGMENT AFFIRMED.
Pike App. No. 18CA887                                                             17


                                   JUDGMENT ENTRY

         It is ordered that the JUDGMENT IS AFFIRMED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Pike
County Court of Common Pleas, Juvenile Division, to carry this judgment into execution.

       Any stay previously granted by this Court is hereby terminated as of the date of
this entry.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Hoover, P.J. & McFarland, J.: Concur in Judgment and Opinion.


                                   For the Court


                                   BY: ________________________________
                                       William H. Harsha, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.